Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the reasons, inter alia, set forth below:
a.	The drawings are inconsistent with the specification and/or the claims.  See 37 CFR 1.121(e).  For example, as seen in Pub. No. US 20210129895 (“Pub.’895”) of this application at ¶ 19, the specification describes and claims 1, 5-6, 13 and 17-18 claim a second slot 38.  However, FIG. 3 does not show that the element 38 is the slot, i.e., a long, narrow aperture or slit.  Please see the plain meaning (MPEP § 2111.01) of the term “slot” in common dictionaries in, e.g., Microsoft Bing attached.  Moreover, claims 1 and 13 claims the first and second slots 36 and 38 oriented at different angles, but partially aligned; however, the drawings such as FIGS. 3 and 6 do not show the slots 36 and 38 oriented at different angles; and/or
b.	The drawings fail to comply with 37 CFR 1.84.  E.g., 37 CFR 1.84(p)(5) states:
Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.  (Emphases added)

Here, the specification mentions, e.g., the reference characters “A” and “L” to designate the actuator axis and the longitudinal axis of the steering column (Pub.’895 ¶ 16) in FIGS. 3 and 6.  However, the reference characters “A” and “L” are not appeared in FIGS. 3 and 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the steering column in claims 1 and 12 (Pub.’895 ¶¶ 16-17, 20, 22); the jacket assembly in claims 1, 7-9 and 12-13 (Pub.’895 ¶¶ 12-13), the different angles of the first and second slots 36 and 38 (Pub.’895 ¶¶ 5, 19 and 21) in claims 1, 6, 13 and 18; the angular position of the first bracket 12 and the jacket assembly in claims 1 and 13 (Pub.’895 ¶ 5); the rake actuator which is partially inside, above, and/or below the jacket assembly in claims 7-9 and 19 (Pub.’895 ¶ 17); the longitudinal axis of the steering column in claims 2, 10-12 and 14 (Pub.’895 ¶¶ 6 and 16); and the different angular orientation and the upward and downward movement of the first bracket in claims 5 and 17 must be shown or the features canceled from the claims.  No new matter should be entered.
	As noted, FIGS. 3-6 do not show the jacket assembly (Pub.’895 ¶¶ 16-17).  Thus, FIGS. 3-6 also do not show the actuator 26 being partially inside, above, and/or below the jacket assembly.  
In addition, the angles should have been indicated by Greek alphabets.  See 37 CFR 1.84(p)(2) quoted below:
The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.  (Emphases added)

Further, the alternate position such as the angular position of the first bracket 12 and the jacket assembly, and the upward and downward movement of the first bracket 12 are required to be shown in accordance with 37 CFR 1.84(h)(3) quoted below:
Alternate position. A moved position may be shown by a broken line superimposed upon a suitable view if this can be done without crowding; otherwise, a separate view must be used for this purpose.  (Emphases added)

Specification
1.	The disclosure is objected to because of the informalities, inter alia, set forth below:
a.	Each claimed features such as the steering column in claims 1-2, 8-12 and 14; the jacket assembly in claims 1, 7-9, 12 and 19; and the different angles of the first and second slots 36 and 38 in claims 1, 6, 13 and 18 should have been indicated by a reference character.  Please see 37 CFR 1.84(p)(2) and MPEP §§ 608.01(o) and (g); and/or
b.	  The specification is inconsistent with the drawings (37 CFR 1.121(e)).  For example, the specification describes and claims 1, 5-6, 13 and 17-18 claim a second slot 38.  However, FIG. 3 does not show that the element 38 is the slot, i.e., a long, narrow aperture or slit in accordance with its ordinary and customary meaning of this term.  
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claims 1 and 13 recite:
a first bracket (12) operatively coupled to the jacket assembly (not shown, Pub.’895 ¶¶ 16-17), the first bracket (12) defining a first slot (36);

a second bracket (18) defining a second slot (38), the second bracket (18) fixed in a stationary position relative to the first bracket (12), the first and second slots (36, 38) oriented at different angles, but partially aligned; and

a cam follower (28) operatively coupled to the rake actuator (26), the cam follower (28) having an arm (32, 34) extending through the first slot (36) and the second slot (38), wherein translation of the cam follower (28) adjusts the angular position of the first bracket (12) and the jacket assembly (not shown).  (Reference characters and emphases added)

However, the specification inadequately describes and the drawings do not show, inter alia, different angles of the first and second slots 36 and 38, and the adjusted angular position of the first bracket 12 and the jacket assembly as claimed.  More importantly, the drawings (FIGS. 3-6) do not show, inter alia, the jacket assembly and/or how the first bracket 12 is operatively coupled to the jacket assembly such that the translation of the cam follower 28 adjusts the angular position of the first bracket 12 and the jacket assembly as claimed.  See the phrase “operatively connected” in Innova/Pure Water Inc. v. Safari Water Filtration Systems, Inc., 72 USPQ2d 1001 (Fed. Cir. 2004) cited in MPEP § 2173.05(g).  In addition, the term “coupling” or “coupled” generically describes a connection, and does not require a mechanical or physical coupling.  See Johnson Worldwide Assocs., Inc. v. Zebco Corp., 175 F.3d 985, 992 [50 USPQ2d 1607] (Fed. Cir. 1999) and General Electric Co. v. ITC, 101 USPQ2d 1790 (Fed. Cir. 2012). See also nonprecedential Polygroup Limited MCO v. Willis Electric Co., LTD., Case Nos. 2021-1401 and 2021-1402 (Fed. Cir. 1/19/2022) (The term “coupling” is broad enough to mean mechanically connecting or electrically connecting or both.). 
It is unclear as to how the first bracket 12 is operatively coupled to the jacket assembly in order to perform the function of adjusting the angular position of the first bracket 12 and the jacket assembly as claimed. 
b.	Claims 7-9 and 19 claim the rake actuator 26 is located partially inside, above or below the jacket assembly.  However, the specification inadequately describes (Pub.’895 ¶¶ 16-17) and the drawings fail to show, inter alia, the jacket assembly and/or how the rake actuator 26 is positioned partially inside, above or below the jacket assembly.  It is unclear, inter alia, as to how the rake actuator 26 is positioned partially inside, above or below the jacket assembly.  
	c.	Claim 12 claims: 
a jacket assembly (not shown, Pub.’895 ¶¶ 16-17); and 

a rake bracket (18, Pub.’895 ¶ 16) mounted on a longitudinal axis of the steering column (not shown, Pub.’895 ¶¶ 16-17, 20, 22) wherein the rake actuator (26) extends in an axial direction that is axially aligned with the longitudinal axis of the steering column.  (Reference characters, Pub.’895 paragraphs and emphases added.

See also claims 10-11.  However, the specification inadequately describes and the drawings (FIGS. 3-6) do not show, inter alia, the jacket assembly, the steering column and the longitudinal axis of the steering column (Pub.’895 ¶¶ 16-17, 20, 22), and/or how the rake actuator 26 is axially aligned with the longitudinal axis of the steering column.  It is unclear as to, inter alia, how the rake actuator 26 is axially aligned with the longitudinal axis of the steering column as claimed.  
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 12 recites the limitation "the rake actuator" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
b.	It is unclear whether a confusing variety of terms such as “a rake bracket” and “a second bracket” in claim 13/12 refers to the same or different things.  As noted, the specification (Pub.’895 ¶ 16) describes that they are the same.  See MPEP § 608.01(o) (The use of a confusing variety of terms for the same thing should not be permitted.) and/or double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.    
c.	Claims 1-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AIA ), second paragraph, as being incomplete for omitting essential elements, such omission
amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the structural element(s) that couple(s) the first bracket 12 to the unillustrated jacket assembly such that the translation of the cam follower 28 adjust the angular position of the first bracket 12 and the jacket assembly as claimed.   
d.	The term such as “above” in claims 8 and 19, or “below” in claims 9 and 19 is a spatially relative term or a subjective term.  Whether a particular system is covered by the claims would depend upon subjective determinations such as the positional relationship of the system 10 and a particular individual purported to be practicing the invention; or the positional relationship of the system 10 and a selected referential datum relative to the system 10.  As noted, the instant spatially relative term is intended to encompass different orientations of the system in use or operation in addition to the orientation depicted in the figures.  If the system 10 shown in FIGS. 3-6 is turned over, elements describes as “below” or “beneath” other elements or features would then be oriented “above” the other elements or features. Thus, term such as “below” or “above” can encompass both an orientation of above and below. The system may be otherwise oriented (rotated 90 degrees or at other orientations) and the spatially relative descriptors herein can be interpreted according to subjective determination of the individual purported to be practicing the invention.  See nonprecedential decision In re Chung, No. 00-1148 (Fed. Cir. October 4, 2000) (The distinction is one of semantics as “vertical” and “horizontal” depend upon the packet’s orientation which is easily manipulable by the user.).  See also In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014) cited in MPEP § 2173.02; Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008); and MPEP § 2173.02(I).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-5, 9 and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20140047941, i.e., a family member of DE 102013013615 A1 cited in Applicant’s corresponding German Patent DE 102020128620 B4).
Claim 1
Park teaches a system for adjusting a rake (a tilting operation) of a steering column 200 (FIGS. 2-3, id. abstract and ¶ 29 et seq.), the system comprising: 
a rake actuator 260 (FIGS. 2 and 4, ¶ 30); 
a jacket assembly 203 (FIGS. 2-3, ¶ 30 et seq.); 
a first bracket 210 (FIGS. 2-3, ¶ 30) operatively coupled to the jacket assembly 203, the first bracket 210 defining a first slot 215 (FIG. 3, ¶ 30); 
a second bracket 220 (FIG. 3, ¶ 30) defining a second slot 221 (FIGS. 2-3), the second bracket 220 fixed in a stationary position relative to the first bracket 210, the first and second slots 215 and 221 oriented at different angles, but partially aligned as seen in FIG. 3; and 
a cam follower 240 (FIG. 2, ¶ 30) operatively coupled to the rake actuator, the cam follower 240 having an arm 240a, 240b extending through the first slot 215 and the second slot 221 (FIG. 2), wherein translation of the cam follower 240 adjusts the angular position of the first bracket 210
and the jacket assembly 203.  Ibid. FIG. 3, ¶¶ 17-19, 24 and 29 et seq., claims 1-10.
Claim 1 is anticipated by Park because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Park.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 2
The rake actuator 260 (FIGS. 2 and 4) is configured to or actuate or capable of actuating the cam follower 240 along a longitudinal axis (201, FIG. 2) of the steering column 200 (due to a sliding bracket 230 (FIG. 3) during a telescoping operation of the steering column (id. abstract, ¶ 30 et seq., claims 1-2).
Claim 3
The first bracket 210 (FIGS. 2-3, ¶ 30) is a compression bracket or capable of being the compression bracket.  See MPEP § 2131 ("The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
Claim 4
The second bracket 220 (FIG. 3, ¶ 30) is a rake bracket or capable of being the rake bracket.  See MPEP § 2131 supra.
Claim 5
The different angular orientation (FIG. 3) of the first and second slots 215, 221 facilitates upward or downward movement (shown by the arrows in FIG. 3) of the first bracket 210.  In addition, it is well settled that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  
Claim 9
The rake actuator 260 is located below the jacket assembly 203 of the steering column 200 as shown in FIG. 2.
Claim 19
The rake actuator 260 is located in a position below the jacket assembly.  See Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1380 (Fed.Cir.2003) (A claim invalid as anticipated when it claimed compounds in Markush form and a prior art reference disclosed one of the claimed compounds) and MPEP § 2131.02.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 7 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bodtker et al. (US 20180141582).
	Claims 7 and 19
Park teaches the invention substantially as claimed.  However, Park’s rake actuator is not located partially inside the jacket assembly of the steering column.
Bodtker teaches the rake actuator 28 located partially inside the jacket assembly 40 (FIGS. 2-3) of the steering column 20 in order to adjust the rake of the steering column 20.  Ibid. ¶¶ 13-18, claims 2-3 and 20. 
It would have been obvious to a person having ordinary skill in the art (“PHOSITA”) before the effective filing date of the application to rearrange Park’s rake actuator partially inside Park’s jacket assembly of Park’s steering column since it would likewise provide the adjustment of the rake of Park’s steering column as taught or suggested by Bodtker.  The rearrangement of the position of Park’s rake actuator would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.) cited in MPEP § 2144.04.
   
Indication of Allowable Subject Matter
1.	Claims 6, 8, 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	Claims 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Ozsoylu et al. (EP 2100796 A2) teaches, inter alia, a jacket 22, a cam 84, 86 (¶ 24) and a compression bracket 30.  Ibid. claims 1-10;
b.	Rouleau et al. (US 20060230863) teaches steering column 20 with rake and telescope adjustment by slots 36’, 38’ (FIG. 9).  Ibid. ¶ 22 et seq., claims 1-25; 
c.	Arihara (US 20040023746 corresponding to DE 60316233 cited in Applicant’s DE 102020128620 B4) teaches slot 20 and an actuator 28 below a jacket tube 4 (FIG. 3); and
d. 	King et al. (US 20180050720) teaches slots 140, 142, 144, etc. (FIG. 2). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571)272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656